     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 1 of 10 Page ID #:366



1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                                 CENTRAL DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,                    )   Case No. CR 19-0784 FMO
                                                  )
11                        Plaintiff,              )
                                                  )
12                 v.                             )   ORDER RE: MOTION TO SUPPRESS
                                                  )
13   ESMERELDA DIAZ,                              )
                                                  )
14                        Defendant.              )
                                                  )
15

16          Esmerelda Diaz (“Diaz” or “defendant”) has been charged with possession with intent to

17   distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii). (See Dkt. 1,

18   Indictment). The charge stems from Diaz’s September 9, 2019, arrest and the subsequent search

19   of a 2009 Ford Fusion that Diaz was driving at the time. (See Dkt. 54-1, Exh. A, Arrest Report).

20          Having reviewed and considered all the briefing filed with respect to Diaz’s Motion to

21   Suppress Evidence Derived From Unlawful Search, (Dkt. 54, “Motion”), the court finds that oral

22   argument is unnecessary,1 see Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675, 684 n.

23   2 (9th Cir. 2001), and concludes as follows.

24
        1
          The court also finds that an evidentiary hearing is unnecessary. “An evidentiary hearing on
25   a motion to suppress need be held only when the moving papers allege facts with sufficient
26   definiteness, clarity, and specificity to enable the trial court to conclude that contested issues of
     fact exist.” United States v. Howell, 231 F.3d 615, 620 (9th Cir. 2000). Here, neither party has
27   identified a significant disputed factual issue necessitating an evidentiary hearing. (See, generally,
     Dkt. 54, Motion); (Dkt. 68, Government’s Opposition to Defendant’s Motion to Suppress); (Dkt. 71,
28   Reply in Support of Motion to Suppress Evidence).
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 2 of 10 Page ID #:367



1                                               BACKGROUND

2              On September 9, 2019, Los Angeles Police Department (“LAPD”) Detective Supervisor

3    Guillermo Avila (“Avila”) spoke with a confidential informant (“CI”), who stated that she2 had

4    negotiated with an unnamed female, later identified as defendant, to purchase 30 pounds of

5    methamphetamine. (See Dkt. 68, Exh. 1, Declaration of Guillermo Avila (“Avila Decl.”) at ¶ 4);

6    (Dkt. 54-1, Exh. A, Arrest Report at 2). The CI informed Avila that the transaction was scheduled

7    to take place at 12:00 p.m. in a parking lot located at 9900 Sepulveda Boulevard in Los Angeles

8    (“the parking lot”). (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 6); (Dkt. 54-1, Exh. A, Arrest Report at

9    2).

10             Shortly before noon, the CI met Detective Prodigalidad (“Prodigalidad”), Detective

11   Chapman (“Chapman”), Officer Olsen (“Olsen”), Officer Reilley (“Reilley”), Officer Gutierrez

12   (“Gutierrez”), and Avila (collectively, “the officers”), at Mission Station located on Sepulveda Blvd

13   in Mission Hills. (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 6); (Dkt. 54-1, Exh. A, Arrest Report at 1-2).

14   Reilley and Gutierrez were wearing police uniforms and driving a marked police vehicle. (See Dkt.

15   54-1, Exh. A, Arrest Report at 2-3). The remaining officers were dressed in plain-clothes and

16   driving unmarked vehicles. (See id.). The officers searched the CI and her vehicle to confirm that

17   she did not have any contraband. (See id. at 3). The officers then followed her in their vehicles

18   to the parking lot, and set up observation posts. (See id.).

19             At 12:25 p.m., defendant drove into the parking lot in a black Ford Fusion and parked in

20   front of the CI’s vehicle. (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 7); (Dkt. 54-1, Exh. A, Arrest Report

21   at 3). The CI exited her vehicle and approached and opened the front door of defendant’s Ford

22   Fusion.     (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 7); (Dkt. 54-1, Exh. A, Arrest Report at 3). The CI

23   then spoke with defendant for several minutes while standing outside of defendant’s vehicle. (See

24   Dkt. 68, Exh. 1, Avila Decl. at ¶ 7); (Dkt. 54-1, Exh. A, Arrest Report at 3). Prior to approaching

25   defendant’s vehicle, the CI had called Avila on his cell phone, and concealed her cell phone in her

26

27
           2
          The gender of the CI is unknown, but the court will use female pronouns in connection with
28   the CI for ease of reference.

                                                        2
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 3 of 10 Page ID #:368



1    clothing so that Avila could hear the CI’s conversation with defendant. (See Dkt. 68, Exh. 1, Avila

2    Decl. at ¶ 7). However, Avila could not hear the entire conversation with clarity, because of where

3    the CI had placed her cell phone. (See id.).

4           After the CI’s conversation with defendant, the CI closed the passenger door and defendant

5    pulled out of the parking lot. (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 8); (Dkt. 54-1, Exh. A, Arrest

6    Report at 3). The CI then informed Avila that defendant stated that she wanted to meet the CI

7    before completing the transaction, (see Dkt. 68, Exh. 1, Avila Decl. at ¶ 8); (Dkt. 54-1, Exh. A,

8    Arrest Report at 3), and that Diaz intended to drive to her motel, located on Sepulveda Boulevard

9    and Plummer Street, retrieve the methamphetamine, and then drive back to the parking lot. (See

10   Dkt. 68, Exh. 1, Avila Decl. at ¶ 8); (Dkt. 54-1, Exh. A, Arrest Report at 3).

11          While the CI remained in the parking lot, and Prodigalidad remained at his observation post

12   to monitor the CI, Avila, Chapman, Olsen, Reilley, and Gutierrez followed defendant south on

13   Sepulveda Boulevard. (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 9); (Dkt. 54-1, Exh. A, Arrest Report

14   at 3). Defendant pulled into the Hillcrest Inn parking lot on Sepulveda Boulevard between

15   Plummer Street and Nordoff Street. (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 9); (Dkt. 54-1, Exh. A,

16   Arrest Report at 3). The officers observed defendant park her vehicle, enter room 117, and exit

17   the room several minutes later with three grocery bags, which appeared to be filled with heavy

18   items. (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 9); ((Dkt. 54-1, Exh. A, Arrest Report at 3). She

19   placed the bags in the trunk of her vehicle, drove out of the Hillcrest Inn parking lot, and then

20   began driving north on Sepulveda Boulevard. (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 9); (Dkt. 54-1,

21   Exh. A, Arrest Report at 3). Around this time, Avila instructed Reilley and Gutierrez, who were

22   driving in a marked police car, to conduct a traffic stop of defendant’s vehicle before she reached

23   the parking lot where the CI was located. (See Dkt. 68, Exh. 1, Avila Decl. at ¶ 9); (Dkt. 54-1, Exh.

24   A, Arrest Report at 3).

25          Reilley and Gutierrez stopped defendant’s vehicle on Sepulveda Boulevard, north of

26   Plummer Street. (See Dkt. 54-1, Exh. A, Arrest Report at 3). They approached the vehicle and

27   began to speak to defendant. (See id.). Gutierrez stated, “the reason I’m stopping you is the

28   tinted windows in the back . . . can’t see in the back side.” (Video Footage from Gutierrez Body

                                                      3
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 4 of 10 Page ID #:369



1    Camera).3 Shortly thereafter, Avila, Chapman, Prodigalidad and Olsen arrived at the traffic stop.

2    (Dkt. 54-1, Exh. A, Arrest Report at 3).

3            Officer Lopez (“Lopez”) also responded to the scene in response to a request for a dog sniff

4    at a traffic stop. (See Dkt. 54-1, Exh. A, Arrest Report at 3); (Dkt. 68, Exh. 2, Declaration of

5    Anthony Lopez (“Lopez Decl.”) at ¶ 4). After Lopez’s arrival, Gutierrez asked defendant to step

6    out of her vehicle, (see Video Footage from Gutierrez Body Camera), and Reilley placed her in

7    handcuffs. (See id. at 3). Lopez then walked a narcotic detection canine around defendant’s

8    vehicle. (See Dkt. 68, Exh. 2, Lopez Decl. at ¶ 4). The canine alerted to the presence of a

9    narcotic odor near the trunk area. (See id.). Chapman opened the trunk door, and Lopez directed

10   the canine to conduct a second sniff of the contents of the trunk. (See Dkt. 68, Lopez Decl. at ¶

11   4); (Video Footage from Gutierrez Body Camera). According to the government, the canine

12   alerted to the presence of a narcotic odor in the three shopping bags located in the trunk. (See

13   id.). Officer Olsen searched the three grocery bags located in defendant’s trunk, and discovered

14   27 vacuum-sealed bags containing methamphetamine. (See Dkt. 54-1, Exh. A, Arrest Report at

15   3-4).

16                                              DISCUSSION

17           Defendant seeks an order suppressing all evidence seized from her vehicle, and any

18   alleged statements she made following her arrest on September 9, 2019. (See Dkt. 54, Motion

19   at 1). First, defendant argues that the government failed to establish that probable cause existed

20   to arrest her because: (1) the officers “conducted a pre-textual traffic stop for a minor traffic

21   violation” and “did not find any new grounds for suspicion” prior to arresting her; (2) “[t]he

22   confidential informant provided false information[;]” and (3) “the service dog did not provide any

23   ‘alert[.]’” (Id. at 4-5). Second, defendant asserts that, even if the service dog alerted to the

24   presence of narcotics, the alert cannot serve as a basis for probable cause because, “[t]o date,

25

26     3
          Defendant cites to video footage from Gutierrez’s body camera, but she did not attach a copy
27   of this footage as an exhibit to her Motion. (See Dkt. 54, Motion at 2-4). For purposes of this
     Order, the court will assume the veracity of defendant’s representations regarding the video
28   footage from Gutierrez’s body camera.

                                                      4
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 5 of 10 Page ID #:370



1    the government’s disclosed canine discovery is insufficient to support reliability.” (Id. at 6). Finally,

2    defendant argues that to the extent the government relies on defendant’s statements to establish

3    probable cause, such statements must be suppressed as “fruit of the poisonous tree” because the

4    statements were obtained “as a result of either the pre-textual traffic stop or the unjustified arrest

5    of” defendant. (Id. at 7).

6           A.      Defendant’s Arrest.

7           Where, as here, a defendant is arrested without a warrant, “[t]here is probable cause . . .

8    if, under the totality of the facts and circumstances known to the arresting officer, a prudent person

9    would have concluded that there was a fair probability that the suspect had committed a crime.

10   Probable cause demands factual specificity and must be judged according to an objective

11   standard, taking into account the nature and trustworthiness of the evidence of criminal conduct

12   available to the police[.]” United States v. Struckman, 603 F.3d 731, 739-740 (9th Cir. 2010)

13   (internal citations, brackets, and quotation marks omitted). “While conclusive evidence of guilt is

14   of course not necessary under this standard to establish probable cause, mere suspicion, common

15   rumor, or even strong reason to suspect are not enough.” United States v. Lopez, 482 F.3d 1067,

16   1072 (9th Cir. 2007) (quotation marks and alteration marks omitted). “The Government bears the

17   burden of showing that a warrantless arrest did not violate the Fourth Amendment.” United States

18   v. Valencia, 24 F.3d 1106, 1108 (9th Cir. 1994).

19          Defendant argues that, under the totality of circumstances here, the officers did not have

20   probable cause arrest defendant.         (Dkt. 54, Motion at 4-5).      According to defendant, the

21   information provided by the CI was uncorroborated, (see id. at 5), and “[t]he confidential informant

22   provided false information in that the earlier interaction with Ms. Diaz did not lead to an observed

23   drug exchange but rather Ms. Diaz leaving.” (Id.).

24          In Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317 (1983), an Illinois police department

25   received an anonymous letter reporting that the defendants, who were married, were involved in

26   a drug trafficking operation. See id. at 225, 103 S.Ct. at 2325. Among other details, the letter

27   stated that on a certain date, the defendant wife would drive to Florida, leave her vehicle, and then

28   the defendant husband would fly to Florida a few days later, and drive the vehicle back to Illinois

                                                        5
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 6 of 10 Page ID #:371



1    with drugs located in the trunk of the vehicle. See id. Law enforcement officers conducted

2    surveillance of the defendants, and observed them act consistent with the letter’s predictions. See

3    id. at 226, 103 S.Ct. at 2326. A detective on the case set forth these observations in an affidavit,

4    submitted it to a judge with a copy of the anonymous letter, and the judge thereafter issued a

5    search warrant for the defendants’ vehicle and home. See id. The trial court, Illinois Circuit Court,

6    and the Supreme Court of Illinois all concluded that “standing alone, the anonymous letter . . .

7    would not provide the basis for a magistrate's determination that there was probable cause to

8    believe contraband would be found in the [defendants’] car and home. See id. at 227, 103 S.Ct.

9    at 2326.

10          The Supreme Court reversed, concluding that “the judge issuing the warrant had a

11   ‘substantial basis for . . . conclud[ing]’ that probable cause to search the [defendants’] home and

12   car existed.” Gates, 462 U.S. at 246, 103 S.Ct. at 2336. In reaching its decision, the Gates court

13   reasoned that the Supreme Court of Illinois improperly applied a two-prong test for probable cause

14   that “direct[ed] analysis into two largely independent channels - the informant’s ‘veracity’ or

15   ‘reliability’ and his ‘basis of knowledge.’” Id., at 233, 103 S.Ct. at 2329. The court held that a fluid

16   totality-of-the-circumstances test that “recognized the value of corroboration of details of an

17   informant’s tip by independent police work” was more appropriate. See id. at 241, 103 S.Ct. at

18   2334. In applying this test, the court reasoned that “while the honesty and reliability of the

19   anonymous informant . . . were unknown to the [ ] police[,] . . . this distinction . . . became far less

20   significant after [the detective’s] independent investigative work occurred.” Id. at 244, 103 S.Ct.

21   at 2335. Indeed, “[t]he corroboration of the letter’s predictions . . . all indicated, albeit not with

22   certainty, that the informant’s other assertions [regarding the defendants’ drug trafficking activities]

23   also were true.” Id. The court thus concluded that the search warrant at issue was supported by

24   probable cause. See id. at 246, 103 S.Ct. at 2336.

25          Here, contrary to defendant’s assertions, the officers’ corroboration of the information

26   provided by the CI supports a finding of probable cause. Like the Gates informant, the CI provided

27   information to Avila regarding defendant’s future plans when the CI informed Avila: (1) that she

28   had negotiated to purchase several pounds of methamphetamine from defendant at 12:00 p.m.

                                                        6
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 7 of 10 Page ID #:372



1    in a specific parking lot, (see Dkt. 68, Exh. 1, Avila Decl. at ¶¶ 4, 6); and (2) after speaking with

2    defendant in the parking lot, that Diaz planned to drive to a motel to retrieve the methamphetamine

3    and then return to the parking lot to complete the transaction. (See id. at ¶ 8). Just as the Gates

4    detective’s investigation corroborated the details provided in the anonymous letter, the officers’

5    investigation in this case corroborated the information provided by the CI. The officers saw Diaz

6    meet the CI at the parking lot at approximately 12:25 p.m., and they also observed defendant drive

7    to a motel, retrieve three heavy bags from a motel room, place the bags in her trunk, and then

8    begin driving in the direction of the parking lot where she had earlier met the CI. (See Dkt. 68,

9    Exh. 1, Avila Decl. at ¶¶ 7 & 9); (Dkt. 54-1, Exh. A, Arrest Report at 3). This “corroboration . . .

10   indicate[s], albeit not with certainty, that the [CI’s] other assertions [regarding defendant’s intent

11   to transport methamphetamine from the motel to the parking lot to sell to the CI] also were true.”

12   Gates, 462 U.S. at 244, 103 S.Ct. 2335. Finally, while the Gates informant’s reliability was

13   unknown, the CI in this case had previously provided reliable information to Avila and his partners

14   which led to the seizure of drugs and firearms. Indeed, Avila described the CI as “one of [his]

15   most trusted informants.” (Dkt. 68, Exh. 1, Avila Decl. at ¶ 5).

16          Defendant also contends that the officers “conducted a pre-textual traffic stop for a minor

17   traffic violation[,]” and “the fact that the police felt they needed to do a pre-textual stop undermines

18   any credibility in the informant[.]”    (Dkt. 54, Motion at 4-5).      Defendant’s contentions are

19   unpersuasive.

20          United States v. Magallon-Lopez, 817 F.3d 671 (9th Cir. 2016) is instructive on this issue.

21   In Magallon-Lopez, officers investigating an interstate drug-trafficking ring learned through wiretap

22   intercepts that a shipment of methamphetamine would be traveling by car through Bozeman,

23   Montana. See id. at 673. The officers set up surveillance on a highway near Bozeman, and when

24   they saw a vehicle matching the description they obtained from the wiretap intercepts, they

25   decided to conduct an investigatory stop. See id. One of the officers told the defendant, who was

26   the driver of the vehicle, that “the reason for the stop was [his] failure to signal properly before

27   changing lanes[, but t]he officer knew this was not the real reason for the stop[.]” Id. at 673-74.

28   The Ninth Circuit found that “[t]he officers [ ] had probable cause to believe that methamphetamine

                                                        7
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 8 of 10 Page ID #:373



1    would be found in the car” based on the information they had received from the wiretap intercepts.

2    See id. at 674. In addressing the officer’s statement to the defendant that he was being stopped

3    for a traffic violation, the court stated:

4                   That the officer lied about seeing [defendant] make an illegal lane change

5                   does not call into question the legality of the stop. The standard for

6                   determining whether probable cause or reasonable suspicion exists is an

7                   objective one; it does not turn either on the subjective thought processes of

8                   the officer or on whether the officer is truthful about the reason for the stop.

9    Id. at 675.

10          Here, Gutierrez, like the officer in Magallon-Lopez, knew that the real reason for the stop

11   was to arrest defendant for transportation of a controlled substance. (See Dkt. 68, Exh. 1, Avila

12   Decl. at ¶ 9); (Dkt. 54-1, Exh. A, Arrest Report at 3). That Gutierrez lied to defendant about the

13   reason for the traffic stop does not, without more, undermine the credibility of the CI, i.e., whether

14   the officer had probable cause to believe that drugs would be found in the Ford Fusion. As

15   Magallon-Lopez makes clear, probable cause is based on an objective standard, and “does not

16   turn . . . on whether the officer is truthful about the reason for the stop.” Magallon-Lopez, 817 F.3d

17   at 675.

18          Finally, defendant argues that once “at the hotel, the officers observed solely what they

19   describe as ‘grocery bags.’” (Dkt. 54, Motion at 5). However, defendant’s argument appears to

20   ignore the information the CI provided to the officers about defendant’s intentions to complete a

21   drug transaction, and that much of the information provided by the CI was by then corroborated

22   by defendant’s actions. In determining whether there was probable cause to arrest Diaz for

23   transportation of a controlled substance, the officers considered the following: (1) the CI had

24   previously provided Avila and his partners with reliable information that led to seizures of drugs

25   and firearms, and was “one of [Avila’s] most trusted informants[,]” (Dkt. 68, Exh. 1, Avila Decl. at

26   ¶ 5); (see Dkt. 54-1, Exh. A, Arrest Report at 2); (2) the CI informed Avila on September 9, 2019,

27   that defendant planned to meet her at 12:00 p.m. in a specific parking lot the same day, and

28   defendant arrived at the parking lot at 12:25 p.m. and met with the CI, (see Dkt. 68, Exh. 1, Avila

                                                       8
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 9 of 10 Page ID #:374



1    Decl. at ¶¶ 4 & 7); (Dkt. 54-1, Exh. A, Arrest Report at 3); and (3) the CI informed Avila, after she

2    spoke with Diaz in the parking lot, that defendant planned to drive to a motel, retrieve the

3    methamphetamine, and return to the parking lot, and defendant’s conduct was consistent with the

4    CI’s information. (See Dkt. 68, Exh. 1, Avila Decl. at ¶¶ 8-9); (see Dkt. 54-1, Exh. A, Arrest Report

5    at 3). In short, under the totality of the circumstances known to the officers at the time, a prudent

6    person would have concluded that there was a fair probability that defendant had been

7    transporting a controlled substance.

8           B.     Search of the Vehicle.

9           Having determined that defendant’s arrest was supported by probable cause, the court next

10   considers the search of the Ford Fusion. Defendant argues that the government has not shown

11   Lopez’s canine to be reliable. (See Dkt. 54, Motion at 5-6). However, the court need not address

12   the reliability of the canine because the officers had probable cause to search the Ford Fusion.

13          “Officers may search an automobile so long as they have probable cause.” United States

14   v. Ibarra, 345 F.3d 711, 715 (9th Cir. 2003). “No warrant is necessary because of the [ ]

15   ‘automobile exception’ to the Fourth Amendment’s warrant requirement.” Id. (citing California v.

16   Acevedo, 500 U.S. 565, 569, 111 S.Ct. 1982, 1986 (1991). “Probable cause to search exists

17   when the known facts and circumstances are sufficient to warrant a reasonable person to

18   conclude that contraband or evidence of a crime will be found.” Id.

19          Here, the officers had probable cause to search the Ford Fusion for the same reasons that

20   they had probable cause to arrest defendant for transportation of a controlled substance. See

21   supra at § I.A.; (Dkt. 54-1, Arrest Report at 4). At the time of the search, the officers knew that:

22   (1) the CI had previously provided Avila and his partners with reliable information, (see Dkt. 68,

23   Exh. 1, Avila Decl. at ¶ 5); (see Dkt. 54-1, Exh. A, Arrest Report at 2); (2) the CI had informed Avila

24   that Diaz planned to meet her at a specific parking lot around noon, which defendant did, (see Dkt.

25   68, Exh. 1, Avila Decl. at ¶¶ 4 & 7); (Dkt. 54-1, Exh. A, Arrest Report at 3); and (3) after meeting

26   with Diaz in the parking lot, the CI informed Avila that defendant was going to – and actually did

27   – drive to a motel, retrieve the drugs, and return to the parking lot to complete the drug

28   transaction. (See Dkt. 68, Exh. 1, Avila Decl. at ¶¶ 8-9); (see Dkt. 54-1, Exh. A, Arrest Report at

                                                       9
     Case 2:19-cr-00784-FMO Document 81 Filed 04/13/21 Page 10 of 10 Page ID #:375



1    3). Under the circumstances, it was reasonable for the officers to believe that the vehicle

2    defendant had just been driving, and specifically, the bags in the trunk of the vehicle, “contain[ed]

3    evidence of the offense of arrest.” See Gant, 556 U.S. at 351, 129 S.Ct. at 1723. Thus, the court

4    is persuaded that the officers had probable cause to search the Ford Fusion.

5                                              CONCLUSION

6           Based on the foregoing, IT IS ORDERED THAT defendant’s Motion to Suppress Evidence

7    Seized From Unlawful Search (Document No. 54) is denied.

8    Dated this 13th day of April, 2021.

9                                                                          /s/
                                                                   Fernando M. Olguin
10                                                              United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      10
